DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, claims 1-13, 15, 18-20 and the species I-T1-1 in the reply filed on 11/9/21 is acknowledged.  The traversal is on the ground(s) that the ISR did not find a lack of unity and that WO2008074835 does not teach the claimed compounds, e.g. ‘835’s 10.5 for example does not anticipate the instantly claimed compounds. Applicants are correct in that ‘835 does not anticipate the claimed compounds. However, the restriction and election of species is still proper because the special technical feature of compounds of formula I is not required by all of applicant’s inventions, for example Group IV which is drawn to compounds of formulae B and/or C does not require compounds of formula (I) and as such there is no unity of invention which connects all of applicant’s claimed inventions. 
The requirement is still deemed proper and is therefore made FINAL.

Accordingly, claims 1-7, 10-13, 15, and 18-20 are being examined in this office action as they read on the elected species and elected invention and claims 8-9, 14, 16-17 are hereby withdrawn as being directed to a non-elected invention.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).


Claim Objections
Claim 5 is objected to because of the following informalities:  the examiner requests that applicant’s either put all compound names within parenthesis as is written at the beginning of the claim or remove all parentheses for consistency purposes as applicants have some names in parentheses and then next to structures have the names without parentheses.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-13, 15, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 1 is indefinite for several reasons. Firstly, the in descriptions of R1, R2, and R5 applicant’s recite “such as C1-C4 alkylidene”, and the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 1 is also indefinite because the description of R5 reads, “independently H, halogen, cyano, nitro, SF5, in each case optionally substituted by one or more substituents selected from amino, hydroxyl, halogen, nitro, cyano, isocyano, etc. However, it is unclear to the examiner how an H, halogen, cyano, nitro or SF5 group can be optionally substituted with another substituent because the valence shells of these groups are already full. Thus, it is completely unclear to the examiner what substituents R5 applicants are intending to claim with this limitation as it is currently written, Do applicant’s actually mean that R5 is selected from the group consisting of H, amino, hydroxyl, halogen, nitro, cyano, isocyano, mercapto, isothiocyanato, C-C4-carboxyl, etc.? Based on applicant’s specification the examiner is interpreting the definitions of R1 (and R2) as R1 (or R2) is selected from the group consisting of H, amino, hydroxyl, halogen, nitro, cyano, isocyano, mercapto, isothiocyanato, C-C4-carboxyl, etc. However, the examiner requests clarification in applicant’s next response.

Claims 2-7, 10-13, 15, 18-20 are also rejected because they depend directly or indirectly from claim 1 and do not resolve the issues discussed above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 5 depends from claim 1 which requires the molecules of formula (I) to have an amide group wherein N is substituted with R1 and R2 off of the Z containing ring in the middle of the structure. However, claim 5 now allows the molecule of formula (I) to instead have a thioamide group as in Ib, or an ester group as in 1c-1i or an unknown group V as in 1j and Ik as V was not defined in the claim, and these compounds are broader in scope than the compounds claimed in claim 1 from which claim 5 depends and as such claim 5 improperly broadens claim 1 from which it depends.  Further formula Ia which is the only formula which is at all related to formula (I) in claim 1 is actually a duplicate of formula (I) and as such does not further limit the structure of formula (I). Thus, the combination of these issues does not further limit the scope of the compounds of formula (I) in claim 1 from which it depends, and in the .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10-13, 15, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Gribkov et al. (WO2019/030357, published before the instant filing date of 09/27/19 as applicant’s have not perfected their foreign priority by providing a certified English translation of priority documents).
Applicant’s claim:
--Compounds of formula (I) wherein the structural variants are as defined in the instant claims and products comprising these compounds.
Regarding claims 1-7, 10-12, 18-20, Gribkov teaches compounds and compositions which are useful for controlling arthropods, and wherein these compounds include example 2 
    PNG
    media_image1.png
    155
    289
    media_image1.png
    Greyscale
 and example 1 
    PNG
    media_image2.png
    150
    255
    media_image2.png
    Greyscale
 for instance, which anticipate the instant claims (See entire document; abstract; pg. 4; pg. 1, ln. 13-29; example 2;). 
	Regarding claims 13, 15, Gribkov teaches formulations comprising these compounds, specifically solid or liquid auxiliaries, e.g. carriers, e.g. water which read on the instantly claimed extenders which are taught in the instant specification to be/include water and/or organic solvents (e.g. petroleum ether, xylenes; water as are used in the formulation examples of Gribkov) (See Gribkov pg. 68, ln. 6-18; Formulation examples F1-F11; claims; pg. 69, ln. 36-pg. 71, ln. 18 ), and Gribkov further teaches products comprising the claimed compounds and/or insecticidal compositions thereof and wherein the compounds of examples 1 and 2 discussed above are insecticidal (See entire document; abstract; pg. 4; pg. 1, ln. 13-29; example 2; pg. 69, ln. 36-pg. 71, ln. 18; Formulation examples F1-F11; claims).
	Gribkov teaches all limitations of the claims and thereby anticipates the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-3, 5, 10, 13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO2012102387, from IDS.
	Applicant’s claim:
----Compounds of formula (I) wherein the structural variants are as defined in the instant claims and products comprising these compounds.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1-3, 5, and 20, ‘387 teaches homologous pesticidal compounds to those instantly claimed, e.g. 4-004 
    PNG
    media_image3.png
    195
    201
    media_image3.png
    Greyscale
wherein ‘387’s R3 and R4 are H and X1 is C(O)NHCH2CF3 which reads on the instantly claimed C=QR1R2 wherein Q is O, R1 is CH2CF3, and R2 is H, T is T1, ; this compound only differs from the instantly claimed compounds of formula I and formula (Ia) in that the N in the pyridine ring is not in applicant’s position B1 or B5 as is instantly claimed (See Table 14; [0256]; abstract; paragraph starting with, “The compounds of the present invention are stored in warehouses..” and the paragraph starting with, “Furthermore, the compound of the present invention is also effective against pests having developed…”; see also paragraph starting with, “When using the compound of the present invention, it is usually mixed with a…”; See paragraph discussing liquid carriers, begins with, “Examples of the liquid carrier include…”; see also paragraph starting with, “Examples of the surfactant include”).
	Regarding claims 13 and 15, ‘387 further teaches wherein these compounds are useful as insecticides/miticides and can be formulated into products/compositions comprising extenders/carriers, e.g. water and/or surfactants (See entire document; sections cited above; paragraph starting with, “The compounds of the present invention are stored in warehouses..” and the paragraph starting with, “Furthermore, the compound of the present invention is also effective against pests having developed…”; see also paragraph starting with, “When using the 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	As discussed above ‘387 does not teach specific examples of the instantly claimed pesticidal compounds.
	Regarding claim 10, ‘387 does not teach wherein B2 and B4 are both CH. However, it would have been obvious to change the position/connectivity of the pyridine ring to the rest of the molecule in order to have B1 or B5 be the nitrogen and have B2 and B4 both be CH as is instantly claimed. One of ordinary skill would be motivated to change the position of the N/connectivity of the pyridine ring to the rest of the molecule to be as is instantly claimed because it was known, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).”
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art to form the claimed compounds when looking to ‘387 as is discussed above because the compounds of ‘387 are very close to the instantly claimed compounds and both compounds are used as pesticides, specifically insecticides. One of ordinary skill in the art would be motivated to make the claimed compounds having the N of the pyridine ring in position B1 or B5 instead of B2 or B4 as taught by ‘387 2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	Claims 1-7, 10-13, 15, and 18-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616